It has been barely two weeks since I initiated in 
Guatemala an electoral process that will conclude on 
14 January, when I will have the honour to bestow the 
presidential sash on the person elected democratically 
by my people. That event will have two consequences: 
first, representative democracy will be strengthened 
further in Guatemala, based on an electoral process that 
even international observers have described as very 
satisfactory. 
 Secondly, this is my last appearance before the 
General Assembly, an occasion which I take advantage 
of in order to attest my support to the United Nations 
and to greet our new Secretary-General, Mr. Ban Ki-
moon, and the outgoing President of the General 
Assembly, Sheikha Haya Rashed Al-Khalifa, and the 
incoming President, Mr. Srgjan Kerim. 
 Now that we have only a few months before 
handing over power in Guatemala, I wanted to give a 
brief account of the main accomplishments of my 
administration, within the framework of what we 
consider a successful history, despite the problems that 
continue to besiege us. After overcoming an internal 
conflict that lasted four long decades, this story reflects 
success not only for Guatemala but also for the United 
Nations, the Organization that is so closely tied to our 
Peace Accords. It is precisely those agreements that 
encompass our main objectives, namely strengthening 
the State’s democratic institutions, promoting 
economic and social development, fighting against 
poverty and social exclusion, fully respecting human 
rights and building a multicultural, multiethnic and 
multilingual Nation. 
 Allow me to reveal some of the accomplishments 
of the past years. First, one of the successes of our 
administration was improving the quality of public 
management through the creation or strengthening of 
public institutions, the articulation of coherent policy 
programmes combined with specific actions and in 
many instances, updated legislation. It would be 
tedious to enumerate the multiple areas revamped, 
including diverse subjects such as food security, the 
energy sector, administrative and financial 
decentralization, governmental administration, the 
revenue administration, trafficking of persons and 
assistance to immigrants   the last subject is so dear 
to our concerns. 
At the same time, we have progressed in 
strengthening and creating new democratic 
mechanisms control institutions, invigorating the 
direction of ministries as well as enhancing result-
oriented management, while all along integrating the 
main political aims with planning and budgets. In that 
context, we have built a State where public expenditure 
and biddings are subject to civil society scrutiny. 
Having instituted the “Guatecompras” programme and 
making it mandatory for the public sector, we have 
reinforced the commitment to work with transparency 
in all areas of government. 
 Secondly, in the last four years we have also 
achieved an economic recovery within a framework of 
a solid financial stability. We exceeded growth rates of 
3.5 per cent in the biennium 2004-2005 by attaining 
5 per cent in 2006 and 5.6 per cent in 2007. The overall 
poverty index fell five percentage points between the 
years 2000 and 2006, from 56 per cent of the 
population to 51 per cent, respectively. We 
acknowledge that ratio is still unacceptably high but 
the achievement of that reduction must inspire us to 
continue fighting to fulfil in Guatemala one of the main 
Millennium Development Goals of the United Nations. 
For that reason, public policy was redirected 
completely towards rural development, where the main 
social underdevelopment and poverty are concentrated. 
 One of the sources of the increasing dynamism of 
our economy has been the export sector, whether to 
Central America or to the rest of the world. All that 
effort has been impelled by our National Agenda for 
Competitiveness 2005-2015, and it has been 
complemented by a marked increase in investment in 
infrastructure, mainly in the rural areas. The 
commitment to reach better levels of competitiveness 
was also translated into the construction of a new 
international airport and the remodelling of six more, 
along with qualitative and quantitative improvements 
to seaports, as well as the rehabilitation, paving and 
extension of over 2,100 kilometres of roads throughout 
the country. 
 Thirdly, we have given an enormous impulse to 
social expenditure, particularly those destined for 
education, health and housing. The goals set forth in 
the Peace Accords of assigning 4.8 per cent of gross 
domestic product to social expenditures have been 
surpassed to reach 5.7 per cent in 2006, approximately 
twice the proportion of ten years ago. 
 Thanks to that redirection of policy and the 
strengthening of institutional reforms, particularly in 
education, the principal social indicators have begun to 
show significant improvements. For example, the net 
rate of school attendance at the primary level was 
raised from 72.6 per cent in 1997 to 95.5 per cent in 
2006. At the same time, we achieved a higher rate of 
health coverage, thanks to the strategy adopted, under 
which another 4.1 million Guatemalans can access that 
essential service. 
 Fourthly, in the area of the inclusion of 
indigenous peoples, Guatemala enacted the Public 
Policy for Coexistence and the Elimination of Racism, 
under the aegis of the Presidential Commission Against 
Discrimination. Also, we have incorporated 
multicultural criteria into public policies, planning and 
projects; we have strengthened bilingual and 
intercultural education and we have instituted an 
affirmative action policy in order to increase the 
proportion of indigenous civil employees in the public 
sector. 
 Fifthly, during my administration a human rights 
approach was promoted in all public sector policies 
and during the past four years more public policies 
regarding human rights were enacted than during all 
the previous governments. In that context, allow me to 
mention just one aspect: the right of reparations 
violations has been acknowledged for victims of 
human rights and for that purpose we devised a 
National Plan of Compensation with a duration of 
13 years in order to respond to all claims. 
 Finally, we addressed the issue of citizen security 
in an integral manner, a social phenomena conditioned 
by multiple economic, social, political and cultural 
factors, while at the same time insisting on the full 
observance of human rights. We recognize that there is 
still much to do in that area, but in practice definite and 
significant advances have been attained. To address 
new national and regional challenges that have arisen 
in regard to citizen insecurity and organized crime, my 
administration concentrated its efforts on strengthening 
public institutions and building democratic 
governance. 
 I must state that many of these policies should be 
conceived as State policies rather than those of a 
particular Government. In this regard, we have put into 
place a transition programme so as to transfer to the 
new democratically elected authorities, after the second 
round of elections to be held on 4 November, all the 
information deemed most relevant to facilitate the 
administration of the new Government. 
 Logically, our foreign policy was also inspired by 
the same principles and values as our domestic policy, 
which I have already outlined. Perhaps the area in 
which we have best managed to promote these 
objectives is here in the United Nations, which has 
worked with us in the negotiation, implementation and 
follow-up to our peace accords. We have tried to repay 
that support in a modest way with our contribution to 
peacekeeping operations in various parts of the world, 
particularly in our sister nation of Haiti, as well as 
through our active presence in various United Nations 
forums.  
 Given the circumstances, it is in our interest to 
preserve, to strengthen and to adapt to modern times 
our Organization, the United Nations, whose ideals we 
value so much. The United Nations occupies a special 
place in our foreign policy. We value it not only for its 
past role   the United Nations Verification Mission in 
Guatemala left the country at the end of 2004   but 
also for its continued contributions. In 2006, an office 
of the High Commissioner for Human Rights, which 
works with and advises and counsels the State, was 
established. This month, September, a new concerted 
effort is being made between Guatemala and the United 
Nations with the collaboration of a group of friendly 
nations, through the creation of an International 
Commission against Impunity in Guatemala (CICIG), 
whose objective is to improve our investigation 
capacities and the arraignment and prosecution of 
criminal activities in our country. This is an 
unprecedented collaboration between a Member State 
and the United Nations, with a view to combating 
impunity, and particularly transnational crime, an 
endeavour that will surely yield very tangible benefits 
for my country and valuable experience for the United 
Nations. 
 We also reiterate our commitment to the Central 
American integration process, which has produced 
remarkable advances in the last four years. We are very 
close to securing our integration process by means of 
putting in place a customs union, and we are also 
embarking on a negotiation process with the European 
Union aimed at securing an association agreement. 
 Reviewing some of the other items on our 
agenda, on Monday of this week I had the privilege to 
take part in the high-level event on climate change, 
where I added our voice of alarm at the irreversible 
harm that we are causing ourselves owing to global 
greenhouse emissions. The amount of scientific data 
proving this phenomenon is unquestionable, and 
Guatemala has not been spared its effects. But we also 
have the scientific means to mitigate, and even reverse, 
recent tendencies, which requires a shared but 
differentiated effort on the part of all of us. The United 
Nations offers unparalleled forums in which to tackle 
this common threat. It is as serious a threat to humanity 
as are wars with weapons of mass destruction, or 
transnational terrorism. 
 I would like in the last part of my speech to talk 
about some of the items on the General Assembly’s 
agenda. I have the following specific comments. As a 
multicultural, multiethnic and multilingual country, we 
are proud to have worked hand in hand with other 
countries in the negotiations that led to the recent 
adoption of the United Nations Declaration on the 
Rights of Indigenous Peoples. 
 As a member of the Human Rights Council, we 
have actively participated in its process of institution-
building. We believe that the greatest challenge that the 
Council has to confront is to finalize that building 
process and to set in motion the universal, periodic 
review mechanism. Guatemala will be one of the first 
countries to be reviewed. 
 We are pleased at the holding of the first annual 
ministerial examination of the Economic and Social 
Council, aimed at appraising the progress achieved in 
fulfilling the targets and the objectives of development, 
as well as the launching of the Development 
Cooperation Forum. We support any reform and 
reorientation of the Organization that will enhance its 
ability to deliver results, coherence and efficiency. We 
take note of what has already been done in the 
Department of Peacekeeping Operations, as well as the 
Secretary-General’s ideas for reforming the 
Department of Political Affairs. We are concerned, 
however, that the issues of reform relating to the 
development agenda agreed at the World Summit of 
2005 are not being accorded the same priority. 
 Also, as a country that was a principal actor in 
the Financing for Development conference of 2002, we 
believe that the dialogue scheduled for 23 and 
24 October will afford an opportunity to review the 
current achievements of its goals and to implement the 
undertakings set forth in the Monterrey Consensus. 
 In our capacity as a middle-income country, we 
were pleased at the holding of the Intergovernmental 
Conference of Middle-Income Countries last March in 
Spain, and we are committed to the success of the 
second such meeting to be convened in El Salvador in 
October. 
 We continue to await the much-discussed reform 
of the Security Council, and we note the advances 
attained during the last session of the Assembly, when 
we were closer than ever before to a process of 
intergovernmental negotiation. We trust that during this 
session those efforts will be pursued. 
 As I have said, this is the last occasion on which I 
shall come before the Assembly as President of 
Guatemala. I therefore reiterate my deep gratitude to 
the United Nations and to all its Member States for 
their support for our work and our initiatives during the 
four years of my mandate. 
